      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                          Spokane

 USA v. KATRINA LYNN                                          Case No. 2:18-MJ-0384-JTR
 DANFORTH

 Rule 5 Initial Appearance on Indictment:                                                          12/19/2018

 ☒ Melissa Orosco, Courtroom Deputy                       ☒ Molly Winston, US Atty
 ☒ Cassie Lerch, US Probation / Pretrial                  ☒ James Goeke, Defense Atty
   Services Officer
 ☒ Defendant present in custody USM                       ☒ Interpreter - NOT REQUIRED


 ☒    USA Motion for Detention                            ☒    Rights given
 ☐    USA not seeking detention                           ☒    Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                  ☒    Defendant received copy of Indictment
 ☒    The Court will appoint the Federal Defenders        ☒    Defendant waived reading of Indictment
 ☐    Based upon conflict with Federal Defenders, the     ☐    Indictment read in open court
      Court will appoint a CJA Panel Attorney
 ☐    Conditions of Release Imposed                       ☐    Pre-Trial Services Report ordered
 ☐    199C Advice of Penalties/Sanctions                  ☐    Waiver of Rule 5 Hearings filed

 ☐    Ordered Release on Personal Recognizance;           ☐    Court Ordered Removal to Charging District
      199C Not Required
                                               REMARKS
         Defendant appeared with counsel and was advised of his/her rights and the allegations contained
in the Indictment from the District of Idaho.
         The Defendant acknowledged to the Court that his/her true and correct name is: KATRINA
LYNN DANFORTH.
         Based on information contained in the Financial Affidavit, the Court appointed the Federal
Defenders to represent Defendant while in this district.
         Government has filed a motion for detention.
         Defendant waived identity hearing, but requested a detention hearing be held Friday, December
21, 2018 at 1:30.
         Pretrial Services Report ordered.

The Court ordered:
        1. Detention hearing set on December 21, 2018 at 1:30.
        2. Defendant shall be detained by the U. S. Marshal until further order of the Court.


  Identity Hrg:                       Waived by Defendant



                             FTR/S-740                  Time: 2:18 p.m. – 2:26 p.m.                     Page 1
Detention Hrg:              12/19/2018 @ 1:30 p.m. [S/JTR]


Preliminary Hrg:            Does Not Apply


Appearance Date in          To be determined
Charging District
(Subject to Release):
Rule 5 Removal Hrg          To be determined
(Subject to Release):




                        FTR/S-740        Time: 2:18 p.m. – 2:26 p.m.   Page 2
